Citation Nr: 0609610	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran reportedly served on active duty from February 
1978 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hypertension and for renal disease.  This case 
was previously before the Board in November 2004, at which 
time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of hypertension.

2.  Hypertension was initially documented many years after 
service and there is no competent medical evidence linking it 
to service.

3.  The veteran's end stage renal disease was first 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).

2.  Renal disease was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

In the present appeal, the veteran was provided with notice 
in March 2003 of what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection for hypertension and renal 
disease, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  

The VA satisfied its duty to notify by means of the March 
2003 letter from the RO to the veteran, as well as the 
statement of the case and the supplemental statements of the 
case.  The letters informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The statement of 
the case issued in August 2003 included the relevant laws and 
regulations regarding service connection.  The RO letter, the 
rating decision, the statement of the case and the 
supplemental statement of the case thus informed the veteran 
of what was needed to grant service connection for 
hypertension and renal disease.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As the 
VCAA letter was issued prior to the June 2003 initial 
adjudication of the claim, its timing is consistent with the 
holding in Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service VA medical 
records.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to each claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim consists of his 
statements and some of the medical records.  The service 
medical records establish that the veteran was seen on a 
number of occasions for complaints including burning on 
urination, urethral discharge and dysuria.  Gonorrhea was 
assessed on at least one instance.  When he was hospitalized 
by the VA beginning in February 1990, a past medical history 
was significant for hypertension.  VA outpatient treatment 
records show that he was seen in June 2000 and had end stage 
renal disease and uncontrolled, long-standing hypertension.  

The evidence against the claim includes the service medical 
records.  Although it is true that the veteran was treated 
during service for dysuria, the fact remains that on a report 
of medical history in October 1981, the veteran denied 
frequent or painful urination, as well as high blood 
pressure.  The service medical records are negative for 
complaints or findings of elevated blood pressure.  All blood 
pressure readings recorded during service were within normal 
limits.  Moreover, on the separation examination in October 
1981, the heart and vascular system, and the genitourinary 
system were evaluated as normal.  Blood pressure was 112/50.  
Thus, any symptoms relating to the genitourinary system were 
acute and transitory and resolved without residual 
disability.

Although the veteran reported treatment by the VA for these 
disabilities shortly after service, attempts to obtain 
records from that time frame revealed that no records could 
be found.  Thus, the evidence demonstrates that neither 
hypertension nor renal disease was shown during service or 
within one year thereafter.  The initial indication of either 
disability was nearly ten years following the veteran's 
discharge from service.  The Board further notes that when he 
was seen by the VA in October 2000, it was reported that he 
had end stage renal disease secondary to drug abuse and 
hypertension.  

At an informal conference with a Decision Review Officer in 
February 2004, the veteran alleged that he had been advised 
by a physician that the nosebleeds he experienced in service 
might have indicated that he was hypertensive, even though he 
was not formally diagnosed until many years later.  The 
veteran was informed to contact the physician and have him 
write a letter explaining this relationship.  No such letter 
has been provided.  

Thus, there is some medical evidence reflecting that the 
veteran's renal disease is related to hypertension.  However, 
as noted above, and even the veteran conceded at the 
conference with the Decision Review Officer, the hypertension 
was not documented until many years after service.  
Accordingly, in the absence of competent medical evidence 
establishing that hypertension or renal disease was present 
in service or within one year thereafter, or competent 
clinical evidence which establishes that current hypertension 
or renal disease is related to service, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection.  


ORDER

Service connection for hypertension is denied.

Service connection for renal disease is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


